                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                     AT LOUISVILLE


JORIAN STIGALL                                                                           PLAINTIFF


v.                                                                           NO. 3:18-CV-168-CRS


LOUISVILLE JEFFERSON COUNTY
METRO GOVERNMENT, ET AL.                                                             DEFENDANTS


                                  MEMORANDUM OPINION

                                    I. INTRODUCTION

       This matter is before the Court on Defendants’ Motion to Dismiss pursuant to Fed. R. Civ.

P. 12(b)(6) for failure to state a claim for which relief can be granted. (DN 4). Plaintiff has filed a

response (DN 5), to which Defendants replied (DN 6). Fully briefed, the matter is now ripe for

adjudication. For the reasons set forth below, the Court will GRANT in part and DENY in part

Defendants’ Motion to Dismiss (DN 4).

                       II. STATEMENT OF FACTS AND CLAIMS

       This is a civil rights action brought under 42 U.S.C. § 1983, with pendent state law claims.

(Comp., DN 1). Plaintiff Jorian Stigall (“Plaintiff”) asserts that on March 23, 2017, two police

officers of the Louisville Metro Police Department, Defendant Officer John Green (“Green”) and

Defendant Officer Mary King (“King”) (collectively, “the Officer Defendants”), falsely arrested

her. (Compl. ¶¶ 14, 63, DN 1). Plaintiff claims that on March 23, 2017, the Officer Defendants

called Plaintiff and her roommate to request a meeting. (Compl. ¶ 13). Plaintiff agreed to meet

the Officer Defendants at her residence and later agreed to travel to the police station for further

questioning. (Compl. ¶ 13). The Officer Defendants “badgered and tormented the Plaintiff during

the entire investigation” and when the Officer Defendants “were not satisfied with the answers of

                                                  1
the Plaintiff, they concluded … that the Plaintiff was involved in a physical altercation with a

person, where the Plaintiff and along with several other suspects jumped the person whom was the

sister of the alleged victim in which the [Officer] Defendants assert that the Plaintiff assaulted.”

(Compl. ¶ 13). The Court notes that this language is taken directly from Plaintiff’s Complaint.

Although it lacks the grammatical correctness and clarity that is expected of lawyers practicing

before this Court, we will assume Plaintiff alleges that the Officer Defendants concluded Plaintiff

assaulted another person.

          On April 11, 2017, the Jefferson County District Court held a preliminary hearing where

the Officer Defendants “provided the Assistant County Attorney with fabricated evidence” to have

the case referred to the grand jury. (Compl. ¶ 18-19). The Jefferson County District Court

determined that probable cause existed for the charge of Complicity to Assault – 2nd Degree and

referred the case to the grand jury. (Compl. ¶ 20). On June 27, 2017, the grand jury returned a No

True Bill against Plaintiff, and the charges were dismissed in favor of the Plaintiff. (Compl. ¶¶

21-22).

          Subsequently, Plaintiff sued the Officer Defendants in their individual and official

capacities, as well as the Louisville Jefferson County Metro Government (“Louisville Metro”)

(collectively, “Defendants”), alleging false arrest by the Officer Defendants under § 1983 (Count

I); malicious prosecution by the Officer Defendants under § 1983 (Count II); municipal liability

against Louisville Metro under Monell v. Department of Social Services of the City of New York,

436 U.S. 658 (1978) (Count III); false imprisonment by the Officer Defendants under state law

(Count IV); negligent/intentional infliction of emotional distress and outrageous conduct by

Defendants under state law (Count V); and malicious prosecution by Defendants under state law

(Count VI).



                                                 2
                                      III. LEGAL STANDARD

        When evaluating a motion to dismiss under Rule 12(b)(6), the Court must determine

whether the complaint alleges “sufficient factual matter, accepted as true, to state a claim to relief

that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic

Corp. v. Twombly, 550 U.S. 544, 570 (2007)) (internal quotation marks omitted). A claim is

plausible if “the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at

556). Although the complaint need not contain “detailed factual allegations,” “a plaintiff's

obligation to provide the grounds of his entitlement to relief requires more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.” Twombly,

550 U.S. at 555 (internal quotation marks and alteration omitted). “Nor does a complaint suffice

if it tenders naked assertion[s] devoid of further factual enhancement.” Ashcroft, 556 U.S. at 678

(internal quotation marks and citation omitted).

                                           IV. DISCUSSION

        Defendants1 seek dismissal on several grounds. First, Defendants argue that dismissal is

appropriate because Plaintiff has failed to plead sufficient facts to state a plausible claim for relief.

Second, Defendants contend that Plaintiff’s state law claims against Louisville Metro and claims

against Officer Defendants in their official capacities are barred by the doctrine of sovereign

immunity. Third, Defendants assert that Plaintiff’s Complaint is barred by collateral estoppel. The

Court will address each of these arguments in turn.




1
 King has not yet been served with this lawsuit. Defendants contend, however, that the claims against King should
be dismissed for the same reasons the claims against Green should be dismissed. (Defs.’ Mem. Supp. Mot. to
Dismiss, DN 4-1, at 1).

                                                        3
                                           Collateral Estoppel

       Defendants contend that Plaintiff’s Complaint is barred by the doctrine of collateral

estoppel because Plaintiff had a full and fair opportunity to litigate the issue of probable cause at

her preliminary hearing. (Defs.’ Mem. Supp. Mot. to Dismiss, DN 4-1, at 7-9). “The Supreme

Court has held that issues decided in a state-court criminal proceeding are entitled to preclusive

effect in a subsequent federal § 1983 suit to the extent provided by the law of preclusion in the

state where the judgment was rendered.” Donovan v. Thames, 105 F.3d 291, 293–94 (6th Cir.

1997) (citing Allen v. McCurry, 449 U.S. 90, 102 (1980)). In Donovan, the Sixth Circuit noted:

       Under Kentucky law, res judicata, or claim preclusion may be used to preclude
       entire claims that were brought or should have been brought in a prior action, while
       the doctrine of collateral estoppel [or issue preclusion] only applies to issues
       actually litigated. Moreover, Kentucky has approved the use of non-mutual
       collateral estoppel, i.e., issue preclusion may apply against a party to a prior suit
       even though the parties in the subsequent law suit are not identical to the parties in
       the prior action.

Donovan, 105 F.3d at 295 (internal citations omitted).

       Issue preclusion “prohibits issues which were adjudicated in a previous lawsuit from being

relitigated in a subsequent lawsuit.” Miller v. Admin. Office of Courts, 361 S.W.3d 867, 871 (Ky.

2011). “The rule contemplates that the court in which [issue preclusion] is asserted shall inquire

whether the judgment in the former action was in fact rendered under such conditions that the party

against whom [issue preclusion] is pleaded had a realistically full and fair opportunity to present

the case.” Id. at 872. (quoting Moore v. Commonwealth, 954 S.W.2d 317, 319 (Ky. 1997)).

       The Court cannot conclude that Plaintiff had a full and fair opportunity to litigate the issue

of probable cause at the preliminary hearing on April 11, 2017. Defendants contend that, because

a preliminary hearing was held in which the Jefferson County District Court determined that

probable cause existed for the charge of Complicity to Assault – 2nd Degree, Plaintiff is precluded



                                                 4
from relitigating the issue of probable cause. (Defs.’ Mem. Supp. Mot. to Dismiss, at 9).

Defendant further states that “Plaintiff’s counsel, the same counsel now representing Plaintiff had

a full and fair opportunity to litigate whether probable cause existed.” (Defs.’ Mem. Supp. Mot.

to Dismiss, at 9). However, there is nothing to indicate “what facts were presented, what evidence

was considered by the state court, or on what basis that court found probable cause.” United States

v. Jimenez, No. 5:13-CR-00045-TBR-1, 2014 WL 2816018, at *4 n.3 (W.D. Ky. June 23, 2014),

aff'd, 654 F. App'x 815 (6th Cir. 2016) (declining to hold “that a probable cause determination at

a postarrest preliminary hearing was sufficient to satisfy the requirements for preclusion of that

issue under Kentucky law”). Accordingly, the Court will decline to grant Defendants’ Motion to

Dismiss on that basis.

                                   Claims against Officer Defendants

       The Complaint asserts federal and state law claims against the Officer Defendants in their

official and individual capacities. These claims against the Officer Defendants in their official

capacities are equivalent to claims asserted directly against Louisville Metro. See Kentucky v.

Graham, 473 U.S. 159, 165–66 (1985) (citing Monell v. New York City Dept. of Soc. Servs., 436

U.S. 658, 690 n.55 (1978)); See also Greene v. Commonwealth, 349 S.W.3d 892, 903 (Ky. 2011).

This Court will, therefore, dismiss the official capacity claims against the Officer Defendants since

Louisville Metro is already a party. See Doe v. Claiborne Cnty., Tenn., 103 F.3d 495, 509 (6th

Cir. 1996) (affirming district court’s dismissal of official-capacity claims); Baar v. Jefferson

County Bd. Of Educ., 686 F. Supp. 2d 699, 704 (W.D. Ky. 2010) (noting that courts in the Eastern

and Western Districts of Kentucky have adopted the practical approach of dismissing official

capacity claims).




                                                 5
   A. Section 1983 Claims

        To state a claim under Section 1983, “a plaintiff must allege the violation of a right secured

by the Constitution and the laws of the United States, and must show that the alleged violation was

committed by a person acting under color of state law.” Redding v. St. Eward, 241 F.3d 530, 532

(6th Cir. 2001) (internal quotation marks and citation omitted). “The first step in any such claim

is to identify the specific constitutional right allegedly infringed.” Albright v. Oliver, 510 U.S.

266, 271 (1994). The Court will, therefore, identify the constitutional right allegedly infringed in

each of Plaintiff’s § 1983 claims and then address whether Plaintiff adequately pleads facts

sufficient for each claim.

      i.   False Arrest (Count I)

        Plaintiff’s first cause of action is for Fourth and Fourteenth Amendment violations under

§ 1983. Specifically, Plaintiff alleges that the Officer Defendants “were acting under color of state

law when they committed the mentioned actions…without reasonable or probable cause and with

deliberate indifference to the rights of Plaintiff.” (Compl. ¶ 43). It appears Plaintiff is attempting

to allege a claim of false arrest in violation of the Fourth and Fourteenth Amendments. Elsewhere

in the Complaint, Plaintiff states that “[o]n or about March 24, 2017, the [Officer Defendants]

acting under color of the laws … of Kentucky … unlawfully charged Plaintiff” and “[t]hereafter,

Plaintiff was falsely and improperly arrested and prosecuted in violation of Plaintiff’s

Constitutional rights” under §1983 and the Fourth and Fourteenth Amendments. (Compl. ¶¶ 6-

7). The Court will conduct its analysis under the assumption that Plaintiff intended to bring a

claim of false arrest under §1983 and the Fourth and Fourteenth Amendments. See Minger v.

Green, 239 F.3d 793, 799 (6th Cir. 2001) (Federal Rule of Civil Procedure 8(f) “directs courts to




                                                  6
construe pleading liberally within the standards of the notice-pleading regime mandated by the

Federal Rules of Civil Procedure”).

       Plaintiff’s Complaint relies on both the Fourth and Fourteenth Amendments.                   As

Defendants point out in the Motion to Dismiss, Plaintiff’s false arrest claim under § 1983 is

governed by the Fourth Amendment. “[W]here a particular Amendment provides an explicit

textual source of constitutional protection against a particular sort of government behavior, that

Amendment, not the more generalized notion of substantive due process, must be the guide for

analyzing these claims.” County of Sacramento v. Lewis, 523 U.S. 833, 842 (1998) (internal

quotation marks and citation omitted). The federal constitutional right implicated when a plaintiff

brings a false arrest claim under § 1983 “is the Fourth Amendment right to be arrested only upon

probable cause.” Crockett v. Cumberland College, 316 F.3d 571, 579–80 (6th Cir. 2003) (citing

Pyles v. Raisor, 60 F.3d 1211, 1215 (6th Cir. 1995) (finding that a § 1983 claim for wrongful arrest

turns on whether the officer had probable cause under the Fourth Amendment)). Consequently,

Plaintiff’s Fourteenth Amendment claim fails as a matter of law.

       To prevail on a false arrest claim under federal law, a plaintiff must “prove that the arresting

officer lacked probable cause to arrest the plaintiff.” Voyticky v. Village of Timberlake, Ohio, 412

F.3d 669, 677 (6th Cir. 2005); see also Sykes v. Anderson, 625 F.3d 294, 305 (6th Cir. 2010); Criss

v. City of Kent, 867 F.2d 259, 262 (6th Cir. 1988) (“[A]rrest without a warrant does not violate the

Fourth Amendment if probable cause exists for the arresting officer's belief that a suspect has

violated or is violating the law.”). “Probable cause to make an arrest exists if the facts and

circumstances within the arresting officer’s knowledge were sufficient to warrant a prudent man

in believing that the arrestee had committed or was committing an offense.” Pyles, 60 F.3d at

1215 (quoting Beck v. State of Ohio, 379 U.S. 89, 91 (1964)) (internal quotation marks omitted).



                                                  7
“If the officer's statement ‘consists of nothing more than the complainant's conclusion that the

individuals named ... perpetrated the offense described,’ without any ‘operative fact[s]’

demonstrating the basis for that conclusion, the statement is insufficient.” Beckham v. City of

Euclid, 689 F. App'x 409, 415 (6th Cir. 2017) (quoting Whiteley v. Warden, 401 U.S. 560, 565

(1971)); see also Graves v. Mahoning Cnty., 821 F.3d 772, 775 (6th Cir. 2016) (statements that

“consist only of the officers’ bare conclusions that the accused committed the offenses” do not

supply enough information for a probable cause determination) (brackets omitted).

           Under these principles and construing the allegations in the complaint in a light most

favorable to the Plaintiff, the Court finds that Plaintiff has, at this stage, stated colorable Fourth

Amendment claims against the Officer Defendants. In their Motion to Dismiss, Defendants

attempt to summarize the paucity of factual allegations “which can be ascertained from the

Complaint.” (Defs.’ Mem. Supp. Mot. to Dismiss, at 3). However, in their summary, Defendants

omit Plaintiff’s key allegation, albeit poorly written, that saves her § 1983 claim for false arrest.

The Complaint states:

           In support of their overzealous actions, thus the wrongful arrest of the Plaintiff, [the
           Officer Defendants] stated that the alleged victim jumped in the fight that occurred
           at the resident [sic] of the Plaintiff to help her sister and as a result the alleged victim
           was attacked and was allegedly stomped by the Plaintiff, thus causing the alleged
           victim severe injury in which the said victim had to have surgery for a fractured
           leg.

(Compl. ¶ 15).2 Taking Plaintiff’s allegations as true, the Officer Defendants statement included

no explanation for the basis of their conclusion that Plaintiff committed the assault, and amounted

to nothing more than the Officer Defendants’ “bare conclusion[] that [Plaintiff] committed the

offense[].” Graves, 821 F.3d at 775. Because Plaintiff stated a plausible claim that her arrest was




2
    The Court notes, again, that this language is lifted directly from Plaintiff’s Complaint.

                                                              8
unsupported by probable cause, she has alleged a violation of a clearly established constitutional

right. Accordingly, the Defendants’ Motion to Dismiss will be DENIED with respect to Count I.

       ii.   Malicious Prosecution (Count II)

         Second, Plaintiff claims that the Officer Defendants “knowingly or recklessly provid[ed]

materially false, misleading and incomplete information, and/or omitt[ed] material information, to

the prosecuting agencies for the purpose of having Plaintiff prosecuted” and “were the moving

force behind the criminal prosecution … against the Plaintiff.” (Compl. ¶ 48). Plaintiff again relies

on both the Fourth and Fourteenth Amendments. (Compl. ¶ 51). However, the right to be free

from malicious prosecution “must be asserted according to the Fourth Amendment.” Spurlock v.

Satterfield, 167 F.3d 995, 1006 n.19 (6th Cir. 1999). The Sixth Circuit has stated, “the substantive

component of the Fourteenth Amendment's Due Process Clause, ‘with its scarce and open-ended

guideposts,’ may not serve as the basis for a § 1983 malicious prosecution claim.” Johnson v.

Ward, 43 F. App'x 779, 782 (6th Cir. 2002) (quoting Darrah v. City of Oak Park, 255 F.3d 301,

308 (6th Cir. 2001)). Accordingly, Plaintiff’s Fourteenth Amendment claim fails as a matter of

law.

         To prevail on a § 1983 malicious prosecution claim premised on a violation of the Fourth

Amendment, a plaintiff must prove four things: (1) the defendant made, influenced, or participated

in the decision to prosecute the plaintiff; (2) there was a lack of probable cause for the prosecution;

(3) as a consequence of the prosecution, the plaintiff suffered a deprivation of liberty, as

understood in Fourth Amendment jurisprudence, apart from the initial seizure; and (4) the criminal

proceeding was resolved in the plaintiff's favor. Sykes v. Anderson, 625 F.3d 294, 308–09 (6th

Cir. 2010) (citations omitted).




                                                  9
       To hold the Officer Defendants liable for malicious prosecution, the Complaint “must

plausibly allege” that the Defendants “made, influenced, or participated in the decision to

prosecute.” Sykes, 625 F.3d at 308 (internal citation and quotation marks omitted). “The officer

must participate in a way that aids in the decision [to prosecute], as opposed to passively or

neutrally participating.” Id. at 308 n.5. For example, an officer participates in a decision to

prosecute when he or she testifies falsely at a preliminary hearing and the false statements were

material to the finding of probable cause, or where the officer provides false statements to the

prosecutor. Id. at 312–17. Plaintiff alleges that the Officer Defendants provided “fabricated

evidence” to the Assistant County Attorney and presented “fabricated testimony” at Plaintiff’s

preliminary hearing which led the Jefferson County District Court to find probable cause existed

for the charge of Complicity to Assault – 2nd Degree. (Compl. ¶¶ 18-20). However, Plaintiff fails

to support these “naked assertion[s]” without “factual enhancement.” Ashcroft, 556 U.S. at 678

(internal citation and quotation marks omitted). For example, Plaintiff does not identify the false

statements made by the Officer Defendants or state what evidence the Officer Defendants

fabricated. Even construing the allegations in Plaintiff's favor, these claims are vague and

conclusory and do not state any facts demonstrating a constitutional deprivation. Mere conclusions

are not sufficient to support a civil rights action. See Place v. Shepherd, 446 F.2d 1239, 1244 (6th

Cir. 1971); Blackburn v. Fisk University, 443 F.2d 121, 124 (6th Cir. 1971). Accordingly,

Defendants’ Motion to Dismiss will be GRANTED with respect to Count II.

   B. State Law Claims

       Counts IV-VI of Plaintiff’s Complaint alleges that the Officer Defendants are liable for

false imprisonment, negligent/intentional infliction of emotional distress and outrageous conduct,

and malicious prosecution under Kentucky law.



                                                10
      i.   False Imprisonment (Count IV)

        Count IV alleges that the Officer Defendants “knowingly and maliciously filed Arrest

Complaint [sic] based on false or materially incomplete information about Plaintiff…” and

“caused Plaintiff to be arrested on those false charges.” (Compl. ¶¶ 62-63). False imprisonment is

defined as “any deprivation of the liberty of one person by another or detention for however short

a time without such person’s consent and against [her] will, whether done by actual violence,

threats or otherwise.” Banks v. Fritsch, 39 S.W.3d 474, 479 (Ky. App. 2001). To qualify as false

imprisonment, the restraint must be “wrongful, improper, or without a claim of reasonable

justification, authority or privilege.” Id.     “A law enforcement officer is liable for false

imprisonment unless he or she enjoys a privilege or immunity to detain an individual.” Dunn v.

Felty, 226 S.W.3d 68, 71 (Ky. 2007) (citation omitted). “Two common examples of a law

enforcement officer's privilege to detain an individual are (1) an arrest pursuant to a warrant or (2)

an arrest without a warrant in which the officer has probable cause, that is, reasonable objective

grounds to believe that a crime was committed and that the plaintiff committed it.” Id. (citation

omitted). As discussed supra, Plaintiff alleged facts that, if true, state a plausible claim that her

arrest was unsupported by probable cause. Therefore, Defendants’ Motion to Dismiss will be

DENIED with respect to Count IV.

     ii.   Negligent/Intentional Infliction of Emotional Distress & Outrageous Conduct (Count
           V)

        Count V alleges that Defendants engaged in “negligent infliction of emotional distress,

intentional infliction of emotional distress, and outrageous conduct … by causing Plaintiff to be

unlawfully detained, arrested, prosecuted … by … maliciously withholding exculpatory evidence

and by falsely and maliciously alleging and claiming that Plaintiff committed the crime charged.”

(Compl. ¶ 73). Defendants argue that this claim must be dismissed because Plaintiff has alleged


                                                 11
Defendants committed the traditional torts of malicious prosecution and false imprisonment.

(Defs.’ Mem. Supp. Mot. to Dismiss, DN 4-1, at 6). Plaintiff does not refute this in her Response

(DN 5).

       Under Kentucky law, a plaintiff cannot prevail on a claim for emotional distress where she

has redress for emotional damages through a traditional tort unless the defendant’s conduct was

“intended only to cause the victim emotional distress.” Childers v. Geile, 367 S.W.3d 576, 582

(Ky. 2012) (quoting Rigazio v. Archdiocese of Louisville, 853 S.W.2d 295, 299 (Ky. Ct. App.

1993)). Traditional tort claims that provide for the recovery of emotional distress damages, such

as false imprisonment and malicious prosecution are available to Plaintiff. See Banks v. Fritsch,

39 S.W.3d 474, 481 (Ky. Ct. App. 2001). Accordingly, Plaintiff’s claim cannot survive because

she does not allege that the Officer Defendants’ actions were “solely intended to cause extreme

emotional distress.” Green v. Floyd Cty., Ky., 803 F. Supp. 2d 652, 655 (E.D. Ky. 2011).

Therefore, Defendants’ Motion to Dismiss will be GRANTED with respect to Count V.

    iii.   Malicious Prosecution (Count VI)

       Count VI alleges that Defendants “were the moving force behind the criminal prosecution”

against Plaintiff by “knowingly or recklessly providing materially false, misleading and

incomplete information, and/or omitting material information to the prosecuting agencies.”

(Compl. ¶ 76).

       Under Kentucky law, a plaintiff must prove the following elements to prevail on a

malicious prosecution claim against an officer:

       (1) the institution or continuation of original judicial proceedings ... (2) by, or at the
       instance, of the [officer], (3) the termination of such proceedings in [plaintiff's]
       favor, (4) malice in the institution of such proceeding, (5) want or lack of probable
       cause for the proceedings, and (6) the suffering of damage as a result of the
       proceeding.



                                                  12
Phat's Bar & Grill v. Louisville Jefferson Cnty. Metro Gov't., 918 F. Supp. 2d 654, 664 (W.D. Ky.

2013) (citing Raine v. Drasin, 621 S.W.2d 895, 899 (Ky. 1981)). The Court held supra that

Plaintiff failed to adequately plead her § 1983 malicious prosecution claim because there were no

facts to suggest the Officer Defendants made, influenced, or participated in the decision to

prosecute Plaintiff beyond her initial arrest. However, the Court must conduct a separate inquiry

here because the standard for “instituting judicial proceedings” is different under Kentucky law.

       In Kentucky, “[a] wide variety of conduct may constitute the institution … of proceedings”

including “the actual arrest of a person.” Id. (quoting Johnson v. St. Claire Med. Ctr., Inc., 2003

WL 22149386, at *2 (Ky. Ct. App. Sept. 19, 2003)) (internal quotation marks omitted). Thus, the

facts surrounding Plaintiff’s arrest are relevant to determine whether Plaintiff has adequately pled

malicious prosecution under Kentucky law. The Complaint alleges the Officer Defendants filed

an arrest complaint based on false information and caused Plaintiff to be arrested on those charges.

(Compl. ¶¶ 62-63). These allegations are sufficient at this stage to meet the first element of

malicious prosecution under Kentucky law. See Horn v. City of Covington, No. CIV.A. 14-73-

DLB-CJS, 2015 WL 4042154, at *11 (E.D. Ky. July 1, 2015) (allegation that officer arrested

plaintiff was sufficient to show institution of judicial proceedings). Plaintiff also sufficiently

alleges a lack of probable cause for her arrest as discussed supra. And “malice can be inferred

from a lack of probable cause.” Phat's Bar & Grill, 918 F. Supp. 2d at 665 (quoting Massey v.

McKinley, 690 S.W.2d 131, 134 (Ky. 1985)) (internal quotation marks omitted). Plaintiff has

maintained that she was innocent of the charges, and the grand jury returned a No True Bill in

Plaintiff’s favor. (Compl. ¶¶ 21-22, 76). Finally, Plaintiff has alleged damages, including loss of

business relations, earnings, and mental pain and suffering. (Compl. ¶ 39-40). At this stage,




                                                13
Plaintiff has stated a plausible claim for malicious prosecution under Kentucky law. Defendants’

Motion to Dismiss will therefore be DENIED with respect to Count VI.

                                    Claims against Louisville Metro

       Plaintiff’s Complaint asserts claims against Louisville Metro under both state and federal

law. The Court will address the state law claims first, followed by the § 1983 claim.

   A. State Law Claims (Counts V and VI)

       Plaintiff asserts claims against Louisville Metro for negligent/intentional infliction of

emotional distress and outrageous conduct and malicious prosecution under Kentucky common

law. Louisville Metro argues that it is protected against any state law claims under the doctrine of

sovereign immunity. Plaintiff does not refute this in their response. See Schwindel v. Meade Cty.,

113 S.W.3d 159, 163 (Ky. 2003) (“A county government is cloaked with sovereign immunity.”).

Accordingly, Defendants’ motion to dismiss Counts V and VI against Louisville Metro will be

GRANTED.

   B. Monell Claim (Count III)

       Count III of Plaintiff’s Complaint seeks to hold Louisville Metro liable for the alleged

deprivation of Plaintiff’s constitutional rights pursuant to § 1983. A plaintiff raising a municipal

liability claim under § 1983 “must allege an unconstitutional action that ‘implements or executes

a policy statement, ordinance, regulation, or decision officially adopted and promulgated by that

body's officers’ or a ‘constitutional deprivation [ ] visited pursuant to governmental custom even

though such a custom has not received formal approval through the body's official decisionmaking

channels.’” Shamaeizadeh v. Cunigan, 338 F.3d 535, 556 (6th Cir. 2003) (quoting Monell v. Dep’t

of Soc. Servs., 436 U.S. 658, 690–91 (1978)) (alteration in original). “Accordingly, to survive a

motion to dismiss under Rule 12(b)(6), a plaintiff must adequately plead (1) that a violation of a



                                                14
federal right took place, (2) that the defendants acted under color of state law, and (3) that a

municipality's policy or custom caused that violation to happen. Bright v. Gallia Cty., Ohio, 753

F.3d 639, 660 (6th Cir. 2014) (citing Lambert v. Hartman, 517 F.3d 433, 439 (6th Cir. 2008)).

        Plaintiff seeks to hold Louisville Metro for its policies and/or customs that caused a

violation of Plaintiff’s federal right against (1) false arrest and (2) false prosecution. Specifically,

the Complaint alleges that Louisville Metro’s “failure to properly train and supervise its police

officers … were the moving forces and causes of violations of Plaintiff’s Constitutional rights” by

implementing the following:

        (a) The policy, practice and/or custom of using trickery, duress, fabrication and/or
            false testimony or evidence, and/or in failing to provide exculpatory evidence,
            in preparing and presenting evidence for use in criminal proceedings causing
            an interference with Plaintiff’s Constitutional right to be free of false
            prosecution;
        (b) … a policy, practice and/or custom of inadequate training, and/or by failing to
            train its officers, agents and employees, in providing the Constitutional
            protections guaranteed to individuals, including those under the Fourth (4th)
            and Fourteenth (14th) Amendments, when performing actions related to
            warrantless arrests without probable cause and criminal proceedings

(Compl. ¶ 55(a)-(b)). Because this Court has held that Plaintiff failed to plead sufficient facts that

would support a finding that the Officer Defendants violated Plaintiff’s constitutional right to be

free from false prosecution, there can be no claim for municipal liability for such deprivation. See

Bright, 753 F.3d at 660 (affirming dismissal of Monell claim where plaintiff failed to plead

sufficient facts that would support a finding of a violation of plaintiff’s constitutional rights).

        This leaves only Plaintiff’s Monell claim that seeks to hold Louisville Metro liable for the

violation of Plaintiff’s constitutional right to be free from false arrest. Count III does seek to hold

Louisville Metro liable for the violations of Plaintiff’s constitutional rights that were caused by

Louisville Metro’s “policy, practice, and or custom.” (Compl. ¶ 55(b)). However, the Complaint

fails to state what those policies or customs were. The Complaint suggests these policies or


                                                  15
customs were related to the “inadequate training” of Louisville Metro’s officers “in providing the

Constitutional protections guaranteed to individuals … when performing actions related to

warrantless arrests without probable cause.”       (Compl. ¶ 55(b)).     Yet Plainitff’s Complaint

“contains no factual content upon which the Court could find that the plaintiffs are plausibly

entitled to relief, such as what these policies or customs regarding training and supervision were,

why they were inadequate, and how they contributed to the violation of [Plaintiff’s] constitutional

rights.” Phillips v. PTS of Am., LLC, No. 3:17-CV-00603-JHM, 2017 WL 4582801, at *2 (W.D.

Ky. Oct. 13, 2017).

       District courts within the Sixth Circuit have concluded that “[p]laintiffs are in fact required

to identify the practice or policy that forms the basis of their claim.” Ghaster v. City of Rocky

River, No. 1:09-cv-2080, 2010 WL 2802685, at *7 (N.D. Ohio May 12, 2010). See also Vidal v.

Lexington Fayette Urban Cty. Gov., 2014 WL 4418113, at *3 (E.D. Ky. Sep. 8, 2014) (“[A]

complaint must contain more than bare statements that the alleged constitutional violation was

caused by a policy or custom to survive a motion to dismiss.”); Kustes v. Lexington-Fayette Urban

Cty. Gov., Civil Action No. 5:12-323, 2013 WL 4776343, at *5 (E.D. Ky. Sep. 3, 2013) (“The

Plaintiff must describe what the official custom or policy was and describe how it was violated.”);

Hutchison v. Met. Gov. of Nashville and Davidson Cty., 685 F. Supp. 2d 747, 751 (M.D. Tenn.

2010) (dismissing Monell claim where plaintiff failed to “include any facts related to a municipal

policy on probable cause… or a municipal custom, policy or practice”). Under this pleading

standard, the Complaint fails to state a claim for municipal liability under § 1983. Therefore,

Defendants’ Motion to Dismiss Count III will be GRANTED.




                                                 16
                                       V.     CONCLUSION

       For the reasons discussed herein, the Court will grant in part and deny in part Defendants’

Motion to Dismiss by a separate order entered this date.




                                                      Char
                                                         lesR.Si
                                                               mpsonI
                                                                    II,Seni
                                                                          orJudge
                            October 3, 2018              Unit
                                                            edStat
                                                                 esDi
                                                                    str
                                                                      ictCour
                                                                            t




                                                 17
